DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
 
This action is in response to the amendment filed 9/12/2022 that was entered with the submission of the request for continued examination dated 9/12/20221, 2, 9-13, 15, 17, 19 and 22 are currently amended.  Claims 8 and 14 have been canceled.  Claims 23 and 24 are newly added.  Presently, claims 1-7, 9-13 and 15-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Rejections Under 35 U.S.C. 112 section on page 12 of the response dated 9/12/2022, with respect to the rejection of claim 22 under 35 U.S.C. 112(b) as provided in the Office action dated 5/11/2022 have been fully considered and are persuasive.  It is considered that the amendment to claim 22 overcomes the rejection of claim 22 under 35 U.S.C. 112(b) as provide in the Office action dated 5/11/2022.  The rejection of claim 22 under 35 U.S.C. 112(b) as provided in the Office action dated 5/11/2022 has been withdrawn. 
Applicant’s arguments, see Rejections Under 35 U.S.C. 103 section on page 12-14 of the response dated 9/12/2022, with respect to the rejections of claims 1, 3, 5, 7 and 16 under 35 U.S.C. 103 as being unpatentable over Norgren AG (WO 2015121285) in view of Luthe (US 3572382) as provided in the Office action dated 5/11/2022 have been fully considered and are persuasive.  It is considered that the amendment to claim 1 overcomes the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Norgren AG (WO 2015121285) in view of Luthe (US 3572382) as provide in the Office action dated 5/11/2022.  The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Norgren AG (WO 2015121285) in view of Luthe (US 3572382) as provided in the Office action dated 5/11/2022 has been withdrawn. 
Applicant’s arguments, see Rejections Under 35 U.S.C. 103 section on page 14-15 of the response dated 9/12/2022, with respect to the rejection(s) of claim(s) 15 and 18-22 under 35 U.S.C. 103 as being unpatentable over Norgren AG (WO 2015121285) in view of Luthe (US 3572382) and in view of Karpenko (US 4007906) have been fully considered and are persuasive.  It is considered that the amendment to claim 15 overcomes the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Norgren AG (WO 2015121285) in view of Luthe (US 3572382) and in view of Karpenko (US 4007906) as provide in the Office action dated 5/11/2022. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the reference to Tokuda et al. (US 20010007354).
It is considered that the newly applied Tokuda et al. reference addresses applicant’s concerns and claim language relating to an annular sealing element (Tokuda et al.: 8) having the shape of a truncated cone (Tokuda et al.: see the shape of portion 8C of the sealing ring 8 in figure 2 and figure 3) when installed (Tokuda et al.: see figure 3) and when not installed (Tokuda et al.: see figure 2).

Since new grounds of rejection were necessitated by applicant’s amendment that was entered with the submission of the request for continued examination, the instant Office action is made non-final.

Drawings
The drawings were received on 5/28/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the circumferential tip" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (US 20010007354) in view of Luthe (US 3572382).  Claim(s) 18 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 15, the Tokuda et al. reference discloses a valve unit (1) comprising a valve housing (considered the combination of 4 and 5) having a process pressure input line (6), a process pressure output line (7) and a process guide shaft (it is considered that the shaft 15 extends through the process guide shaft), an operating piston (it is considered that the combination of piston 18, shaft 15 and disk 25 constitute an operating piston) for closing and opening a connection (the connection is located at the orifice 9) between the process pressure input line and the process pressure output line (see figure 1), and at least one control line (pressure inputs 11 and 12 permit control over the operating piston) and at least one control chamber (chambers 171 and 17b) for controlling the operating piston, wherein the operating piston can be displaced in the axial direction within the process guide shaft in a sealed manner by means of a dynamic process seal (seal 33 provides a seal between chambers 17a and 17b) and wherein the operating piston has a closing ring (it is considered that the disk 25 constitutes a closing ring) which in the closed state of the connection sealingly abuts against a valve seat (8) of the valve housing wherein the closing ring is configured as a circumferential sealing edge (it is considered that the disk 25 comprises a circumference and wherein the portion of the disk that contacts the valve seat in a circumferential ring), and wherein an annular sealing element (8) which comprises the valve seat is present, wherein the sealing element has, when not installed and when installed, the shape of a truncated cone (it is considered that the upper portion of the seat 8 defines a truncated cone at portion 8c in both the install position (see figure 3) and the uninstalled position (see figure 2)) with an outwardly widening base (it is considered that portion 8a of the seat 8 defines the widening base), wherein the sealing element is embedded in a valve seat ring arrangement (it is considered the combination of the ring 41, ring 44 and housing parts 43, 41 and 42 constitutes the valve seat ring arrangement) and wherein the valve seat ring arrangement consists of a harder material than the valve seat.  
The Tokuda et al. reference does not expressly disclose wherein the valve seat consists of a softer and more elastic material than the sealing edge.
However, the Luthe reference teaches a valve assembly having a piston (30) that includes a circumferential sealing edge that interacts with a valve seat (28c) wherein the piston (30) is made of a metal (see cross-hatching of plug 30; see cross-hatching in figure 5; see MPEP 608.02(V)(h)(3)) and wherein the valve seat (28c) is made of a plastic material or elastomeric material (col. 4, lines 40-48) in order to provide a leak tight seal that is consistent with service conditions (col. 4, lines 40-48).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a plastic material or an elastomeric material for the valve seat of the Tokuda et al. reference as taught by the Luthe reference in order to provide a leak tight seal that is consistent with service conditions.
It is considered that the use of metal for the sealing edge of the closing ring and the use of a plastic or elastomeric material for the valve seat would provide the limitation of the valve seat consists of a softer and more elastic material than the sealing edge.
Further, it is considered that the valve seat ring arrangement (Tokuda et al.: housing 4) consists of a harder material than the valve seat (Tokuda et al.: housing 4 constitute a metal; see cross-hatching of the housing 4 in figure 2; see cross-hatching in figure 2; see MPEP 608.02(V)(h)(3); additionally, the valve seat 8 can be made by a synthetic resin (Tokuda et al.: see paragraph [0047]); therefore, it is considered that the valve seat ring arrangement consists of a harder material than the valve seat).
In regards to claim 18, the combination of the Tokuda et al. reference and the Luthe reference discloses wherein the operating piston has a sealing cap (Tokuda et al.: it is considered that the lower end of the shaft 15 constitutes a sealing cap having a wedge-shaped configuration; see figure 1) which is of wedge-shaped configuration and [a] circumferential tip thereof forms the sealing edge (Tokuda et al.: it is considered that the disk 25 which is mounted on the shaft 15 forms the circumferential sealing edge that is also a sealing tip).  
In regards to claim 19, the Tokuda et al. reference of the combination of the Tokuda et al. reference and the Luthe reference discloses wherein the valve seat ring arrangement comprises an inner valve seat ring (Tokuda et al.: 42) and an outer valve seat ring (Tokuda et al.: 47) and wherein the annular sealing element  (Tokuda et al.: 8) is retained between the inner valve seat ring and the outer valve seat ring (Tokuda et al: see figure 3).  
In regards to claim 20, the Tokuda et al. reference of the combination of the Tokuda et al. reference and the Luthe reference discloses wherein the truncated cone of the annular sealing element is located in a freely accessible manner between the two valve seat rings (Tokuda et al.: it is considered that the end 8c is accessible when installed; see figure 3).  
In regards to claim 21, the Tokuda et al. reference of the combination of the Tokuda et al. reference and the Luthe reference discloses wherein the base (Tokuda et al.: the portion of the annular sealing element 8 at 8b constitutes the base wherein the base is plane-parallel as shown in figure 3) of the annular sealing element is plane-parallel.  
In regards to claim 22, the Tokuda et al. reference of the combination of the Tokuda et al. reference and the Luthe reference discloses wherein the truncated cone is a conically tapering truncated cone (Tokuda et al.: see figure 2 for the truncated cone portion at end 8c being a conically tapering truncated cone) and wherein the base (Tokuda et al.: the portion of the annular sealing element 8 at 8b constitutes the base wherein the base is plane-parallel as shown in figure 3) of the annular sealing element transitions via a horizontal step (Tokuda et al.: see figure 2 for the base to eb a horizontal step) into the conically tapering truncated cone.
	



Allowable Subject Matter
Claims 1-7, 9-13, 16, 17, 23 and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of record does not disclose or suggest a valve unit comprising a first and a second control chamber for controlling the operating piston, wherein the operating piston has a first control surface which faces the first control chamber, and wherein the operating piston has a second control surface which faces the second control chamber, wherein the first control surface and the second control surface are able to be subjected to a control pressure each, wherein the operating piston has a closing ring which in a closed state of the connection sealingly abuts a valve seat of the valve housing, wherein the closing ring is designed as a circumferential sealing edge, wherein the valve seat consists of a softer and more elastic material than the circumferential sealing edge abutting said valve seat, wherein the circumferential sealing edge has a diameter which corresponds to a guide diameter of the dynamic process seal, wherein at least one of the two control chambers is of cylindrical configuration and is arranged centrally to the longitudinal central axis of the operating piston, thereby comprising the longitudinal central axis, wherein at least one of the first control surface and the second control surface of the operating piston is a front face having a shape of a mathematical circle area, and wherein the operating piston has through-bores for connecting a valve chamber to a pressure compensation chamber in combination with the other limitations of the claim.
Claims 2-7, 9-13, 16 and 17 depend from claim 1, either directly or indirectly, and, therefore, claims 2-7, 9-13, 16 and 17 contain the indicated allowable subject matter of claim 1.
Regarding claim 23, the prior art of record does not disclose or suggest a valve unit comprising a first and a second control chamber for controlling the operating piston, wherein the operating piston has a first control surface which faces the first control chamber, and wherein the operating piston has a second control surface which faces the second control chamber, wherein the first control surface and the second control surface are able to be subjected to a control pressure each, wherein the operating piston has a closing ring which in a closed state of the connection sealingly abuts a valve seat of the valve housing, wherein the closing ring is designed as a circumferential sealing edge, wherein the valve seat consists of a softer and more elastic material than the circumferential sealing edge abutting said valve seat, wherein the circumferential sealing edge has a diameter which corresponds to a guide diameter of the dynamic process seal, wherein at least one of the two control chambers is of cylindrical configuration and is arranged centrally to the longitudinal central axis of the operating piston, thereby comprising the longitudinal central axis, wherein the operating piston has through-bores for connecting a valve chamber to a pressure compensation chamber, wherein a first dynamic control chamber seal and a second dynamic control chamber seal are present, wherein the first dynamic control chamber seal and the second dynamic control chamber seal define a guide diameter and wherein the guide diameters of the first dynamic control chamber seal and the second dynamic control chamber seal are of the same size and are arranged centrally relative to the longitudinal central axis of the operating piston in combination with the other limitations of the claim.
Regarding claim 24, the prior art of record does not disclose or suggest a valve unit comprising a first and a second control chamber for controlling the operating piston, wherein the operating piston has a first control surface which faces the first control chamber, and wherein the operating piston has a second control surface which faces the second control chamber, wherein the first control surface and the second control surface are able to be subjected to a control pressure each, wherein the operating piston has a closing ring which in a closed state of the connection sealingly abuts a valve seat of the valve housing, wherein the closing ring is designed as a circumferential sealing edge, wherein the valve seat consists of a softer and more elastic material than the circumferential sealing edge abutting said valve seat, wherein the circumferential sealing edge has a diameter which corresponds to a guide diameter of the dynamic process seal, wherein at least one of the two control chambers is of cylindrical configuration and is arranged centrally to the longitudinal central axis of the operating piston, thereby comprising the longitudinal central axis, wherein the operating piston has through-bores for connecting a valve chamber to a pressure compensation chamber, wherein the operating piston has a piston foot, a piston head and a piston ring, wherein the piston ring has a larger external diameter than the piston foot and the piston head, wherein the piston foot and the piston head have the same external diameter, wherein the valve housing has a first cylindrical central blind bore for receiving the piston foot and a second cylindrical central blind bore for receiving the piston head, wherein the first control chamber is configured in the first blind bore and the second control chamber is configured in the second blind bore and wherein the circumferential sealing edge is configured on the piston ring in combination with the other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753

/CRAIG J PRICE/Primary Examiner, Art Unit 3753